Citation Nr: 1611864	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  11-00 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right shoulder bursitis.

2.  Entitlement to service connection for a right shoulder disability, to include bursitis, acromiclavicular arthrosis, tendinosis, and subacromial calcification.

3.  Entitlement to service connection for postoperative meniscal tear and degenerative joint disease of the right knee, status post total knee replacement, to include as secondary to service-connected postoperative hemilaminectomy and laminectomy, low back.

4.  Entitlement to a rating in excess of 20 percent for postoperative hemilaminectomy and laminectomy, low back.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, prior to March 28, 2012, and in excess of 40 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, prior to March 28, 2012, and in excess of 40 percent thereafter.

7.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from January 1979 to January 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.

In the March 2009 rating decision, the RO granted a disability rating of 10 percent for the Veteran's service-connected degenerative joint disease of the left shoulder.  In the April 2009 rating decision, the RO continued the 10 percent disability rating.  The Veteran disagreed with the rating assigned and, following the issuance of the October 2010 statement of the case (SOC), timely filed a VA Form 9 appealing all issues listed in the SOC.  Thus, the issue of entitlement to a rating in excess of 10 percent for the Veteran's degenerative joint disease of the left shoulder is also properly before the Board. 

The Board has broadened the Veteran's claim for service connection for right shoulder bursitis pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.  See e.g., August 2012 VA treatment record.  

In a June 2015 rating decision, the RO granted increased evaluations of 40 percent for peripheral neuropathy of the left and right lower extremities, effective March 28, 2012.  Despite the grant of the increased evaluations, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issues remain on appeal, as the Veteran has not indicated satisfaction with the 40 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

A claim for entitlement to a total disability rating based on individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes that a September 2013 rating decision granted TDIU effective from July 21, 2011.  The Veteran has not submitted a notice of disagreement with this rating decision, and the appeal period has expired.  Accordingly, the Board concludes that a claim for TDIU is not for appellate consideration at this time.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In the decision below, the Board grants the Veteran's application to reopen the claim for service connection.  The underlying claim, along with the other claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In March 2000, the RO denied service connection for right shoulder bursitis on the basis that there was no evidence of a permanent residual or chronic disability.  The Veteran received notice of the decision but did not disagree and the decision became final.

2.  Evidence received since the March 2000 rating decision includes clinical records showing right shoulder disabilities.


CONCLUSION OF LAW

New and material evidence has been received to reopen the Veteran's claim of service connection for right shoulder bursitis.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the present case, the Board is reopening the claim for service connection for right shoulder bursitis.  In regards to the claim to reopen, this decision constitutes a grant of the benefit sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.




Claim to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In March 2000, the RO denied the claim of service connection for right shoulder bursitis, and that decision became final.  At that time, the evidence did not show any current diagnosis of a right shoulder disability.  The RO determined that the claim was not well grounded because there was no evidence of a permanent or residual disability.  There was no evidence received within one year and the decision became final.

The Veteran has submitted several items of evidence since the previous March 2000 adverse decision, including additional VA treatment reports.  VA treatment reports dated from May 2008 through March 2011 list disorders of bursae and tendons in shoulder region as an active problem.  According to the September 2014 VA treatment report, the diagnostic impression includes acromiclavicular arthrosis and tendinosis.  The associated x-ray report indicates that there is acromiclavicular arthrosis bilaterally and subacromial calcification in the right shoulder.  

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claim.  The newly-received medical records show that the Veteran has a current right shoulder disability, which may include a disorder of the bursae.  Thus, evidence submitted since the RO's March 2000 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence has been received since the RO's March 2000 decision, and reopening the claim of service connection for right shoulder bursitis is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for right shoulder bursitis is granted.


REMAND

Service connection claims

Regarding the Veteran's claims for service connection, the Veteran has not been afforded a VA examination to determine the etiology of his claimed right shoulder bursitis and postoperative meniscal tear and degenerative joint disease of the right knee, status post total knee replacement.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As discussed above, a current right shoulder disability has been shown.  Service treatment records reflect that the Veteran was seen in June 1979 and the impression at that time was transient arthritis.  Additional service treatment records show complaints and treatment for tendonitis in November 1980, April 1981, and several times in 1983, as well as adhesive capsulitis in January 1984.  Regarding the claim for service connection for a right knee disorder, VA treatment records dated in June 2009 show right knee osteoarthritis.  Service treatment records also reflect that the Veteran complained of right knee pain in January 1988.  The Veteran contends that his current right shoulder and right knee disabilities are the same problems he experienced during service.  Additionally, the Veteran has claimed that service connection for his right knee disability is warranted on secondary basis, claimed as secondary to his service-connected postoperative hemilaminectomy and laminectomy low back.  Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between the Veteran's claimed disabilities and his service are warranted.  Any opinion obtained should also address the claimed right knee disability on a secondary service connection theory of entitlement.  

Increased rating claims

Regarding the Veteran's increased rating claims, the record reflects that subsequent to the March 2012 VA examination, the Veteran has reported increased pain in his lower back and radiating to his lower extremities.  See January 2014 and May 2014 VA treatment reports.  Additionally, subsequent to the February 2011 VA examination report, the Veteran has had a recent left shoulder x-ray showing some sclerosis and adjacent calcifications and probable mild glenohumeral degenerative joint disease, in addition to the prior acromioclavicular degenerative joint disease.  See August 2014 VA x-ray report.  Where a veteran asserts that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, addition VA examinations are required to determine the current disability level for the Veteran's service-connected back, left shoulder, and bilateral lower extremity neuropathy.

Further, the record indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  See November 2011 VA Social Work Discharge Note.  Medical records associated with the SSA claim may be pertinent to the increased rating claims currently before the Board.  There is no indication that the AOJ attempted to clarify whether the Veteran received SSA disability benefits or to obtain any SSA records.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  38 C.F.R. § 3.159(c)(2) (2015); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records).  Thus, the AOJ should attempt to obtain any relevant SSA records on remand.  

Lastly, review of the claims file reveals that the Veteran receives treatment from VA.  Prior to the examinations, all outstanding, pertinent VA treatment records dated since June 2015 should be associated with the claims file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any updated VA treatment records dated from June 2015 to the present from the Hampton VA medical center (VAMC), and any other VA facility identified by the appellant, and associate them with the file.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the file.  All attempts to obtain these records must be documented in the claims file.

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical record upon which the determination(s) were made.  Copies of all records received must be associated with the Veteran's file.  All attempts to obtain these records must be documented in the claims file.

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his current right shoulder disability.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed right shoulder disability was incurred during or is otherwise related to the Veteran's period of active service?  
b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed right shoulder arthritis manifested within one year of the Veteran's period of active service?  The examiner should specifically address the Veteran's in-service complaints, diagnoses, and treatment regarding his right shoulder and right knee.

Any and all opinions must be accompanied by a complete rationale and the factors upon which each medical opinion is based must be set forth in the report.  

4.  Then schedule the Veteran for a VA examination to determine the nature and etiology of his current right knee disability.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

Following an examination of the Veteran and a review of the Veteran's service treatment records, lay statements, and post-service treatment records, the examiner is asked to answer the following:

a. Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed right knee disability was incurred during or is otherwise related to the Veteran's period of active service?  
b. Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed right knee arthritis manifested within one year of the Veteran's period of active service?  The examiner should specifically address the Veteran's in-service complaints, diagnoses, and treatment regarding his right shoulder and right knee.
c. Is it at least as likely as not (i.e., to at least a 50 percent degree of probability) that the Veteran's right knee disability is (1) caused or (2) aggravated (i.e., permanently worsened beyond the normal progression, as opposed to temporary or intermittent flare-ups of symptomatology) by the service-connected postoperative hemilaminectomy and laminectomy, low back? 

If aggravation is found, the examiner should attempt, to the extent possible, to identify the baseline level of severity of the aggravated disability before the onset of aggravation.

Any and all opinions must be accompanied by a complete rationale and the factors upon which each medical opinion is based must be set forth in the report.  

5.  Schedule the Veteran for an appropriate VA examination to determine the extent of his service-connected postoperative hemilaminectomy and laminectomy low back and associated right and left sided peripheral neuropathy.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

The examiner should elicit from the Veteran a detailed medical history regarding his disability to include any functional loss due to pain with flare-ups or repeated use of the lumbar spine. 

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

In addition, the examiner should state the frequency and duration of any incapacitating episodes produced by the Veteran's low back disability, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician. 

The examiner should specifically indicate whether the Veteran's radiculopathies more nearly approximate mild, moderate, moderately severe, or severe nerve impairment. 

6.  Schedule the Veteran for an appropriate VA examination to determine the extent of his service-connected left shoulder disability.  The Veteran's entire record should be made available for review by the examiner in conjunction with the examination and this fact should be noted in the accompanying medical report.

The examiner should elicit from the Veteran a detailed medical history regarding his disability to include any functional loss due to pain with flare-ups or repeated use of the left shoulder. 

All indicated studies, including range-of-motion studies should be performed.  In reporting the results of range-of-motion testing (in degrees), the examiner should identify any objective evidence of pain and the specific excursion(s) of motion accompanied by pain. 

The extent of any incoordination, weakened movement, and excess fatigability on repeated use or during flare-ups should be described by the examiner.  The examiner should assess the functional impairments (if any) due to pain, weakened movement, excess fatigability, or incoordination on repeated use or during flare-ups in terms of the degree of additional range of motion lost (beyond what is shown clinically). 

7.  Then readjudicate the claims on appeal.  If the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


